Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 20010043708A1) in view of Shennib (US 6724902 B1).

As to Claim 1, Brimhall teaches a miniature ear canal hearing aid ( in the canal hearing aid, abstract, Figure 6), comprising: electronic elements ( controls 122, microphone 124, sound processing unit 146, battery 136 [0052])  other than a receiver ( 144) being wrapped inside a housing ( face plate of housing 118), a front end of the housing( semi  being sealed and fixed at a rear end of the receiver( semi rigid shell 128 have an internal lumen 150 for carrying electrical wires 154 from the electronics 146 to receiver unit 144 located within the distal end of the receiver module 116, [0053]), a sound outlet of the receiver( sound outlet of receiver 144 and speaker 132) being exposed to an outside of the housing ( the receiver housing 142, [0055] is outside of the housing 118 and 128), the receiver ( receiver 144 in the receiver housing 142) being wrapped with an eardrum head( conformal tip 112, [0056], thereon, the eardrum head being fixed at the front end of the housing in a detachable manner, The conformal tip 112 includes an elastic membrane 138, which forms an internally isolated volume 156. The volume 156 is filled with a compliant material 140. Semi-rigid, annular fastening ridges 134 are disposed around the inner diameter of both ends of the elastic membrane 138 on both the proximal and distal ends of the receiver module 116. The fastening ridges 134 are made of e.g., silicone, and help to maintain the conformal tip 112 in a "filled" state. The fastening ridges 134 also aid in securing the conformal tip 112 to the receiver housing 116. [0057]). Regarding the following: the sound outlet of the receiver being located inside the eardrum head, Brimhall teaches ([0033] The conformal tip 12 substantially surrounds the exterior surface of the receiver module 16. The conformal tip 12 mounts and acoustically seals the hearing device 10 within the deep bony region of the ear canal and near the tympanic membrane. Exposed on the distal end 31 of the receiver module 16 is a replaceable filter 30. A speaker 32 (shown as broken lines located behind the filter 30 operates within the receiver module 16. [0033]. Brimhall does not explicitly teach, the sound outlet of the receiver being located inside the eardrum head. However, a receiver having a sound port is well-known in the 
As to Claim 2, Brimhall in view of Shennib teaches the limitations of Claim 1, and  wherein the front end of the housing forms a mounting opening, and a rear end of the receiver is fixed in the mounting opening through fasten fitting, Brimhall on Figures 1-4, [0040] and [0041] teaches a tapered opening 50 is provided at the proximal end of the receiver housing 42, which allows access to electrical contact elements 52 connected to the receiver unit 44. The main module 14 includes contact elements 54 coupled with the internal components 36 and 46, and is configured to engage with the receiver contact elements 52 and form an electrical connection. In this manner the sounds captured by the microphone 24 and processed by the sound processing electronics 46 are conveyed to the receiver 44 and subsequently amplified by speaker 32. [0041] In a preferred embodiment, the main module contact elements 54 are inwardly spring biased, while contact elements 52 are outwardly spring biased. The spring biasing ensures a consistent electrical connection is maintained between the respective components. The spring biased connection between main module 14 and the receiver module 16, along with the tapered profile of the opening 50, forms the articulating joint 26.

As to Claim 3, Brimhall in view of Shennib teaches the limitations of Claim 2, and regarding the following: wherein a sealant is further disposed between the rear end of the receiver and the mounting opening of the housing; or, barbs are formed on an inner wall of the mounting opening of the housing, and the rear end of the receiver is tightly fixed in the mounting opening by squeezing the barbs., Brimhall teaches on [0042] the main module contact elements 54 are inwardly spring biased, while contact elements 52 are outwardly spring biased. The spring biasing ensures a consistent electrical connection is maintained between the respective components. The spring biased connection between main module 14 and the receiver module 16, along with the tapered profile of the opening 50, forms the articulating joint 26. Brimhall in view of Shennib does not explicitly teach “… barbs are formed on an inner wall of the mounting opening of the housing, and the rear end of the receiver is tightly fixed in the mounting opening by squeezing the barbs.” However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use an alternative joint such as barbs for connecting the receiver module to the housing of main module as an alternative design to achieve the consistent electrical connection between the respective components. 

As to Claim 4, Brimhall in view of Shennib teaches the limitations of Claim 1, and wherein the hearing aid is designed to be in a bending form corresponding to a curvature of a turn of a human ear canal, fixing positions of the front end of the housing and the rear end of the receiver are located at a bending portion of the hearing aid, [0044] of Brimhall teaches 0044] Since the internal lumen portion 84 of the conduit 80 is 
As to Claim 7, Brimhall in view of Shennib teaches the limitations of Claim 1, and wherein the eardrum head is opened and provided with sound outlet holes, and a filter net is mounted on the sound outlet holes, Brimhall on [0033] and Figure 1 teaches the conformal tip 12 substantially surrounds the exterior surface of the receiver module 16. In particular, the conformal tip 12 mounts and acoustically seals the hearing device 10 within the deep bony region of the ear canal and near the tympanic membrane. Exposed on the distal end 31 of the receiver module 16 is a replaceable filter 30. A speaker 32 (shown as broken lines located behind the filter 30) operates within the receiver module 16.
Allowable Subject Matter
1.	Claims 5, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651